UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7369


JOHN MAURICE HENOUD,

                Petitioner - Appellant,

          v.

CRAIG APKER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-hc-02234-D)


Submitted:   February 13, 2015            Decided:   April 7, 2015


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Maurice Henoud, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John     Maurice    Henoud,   a    federal     prisoner,      appeals    the

district court’s order dismissing his 28 U.S.C. § 2241 (2012)

petition.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district    court.       See   Henoud     v.   Apker,     No.    5:13-hc-02234-D

(E.D.N.C. Sept. 9, 2014).          We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in    the   materials

before   this    court   and   argument     would   not    aid   the    decisional

process.

                                                                          AFFIRMED




                                        2